United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                                                                 July 13, 2005
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                    Charles R. Fulbruge III
                                                                   Clerk

                              04-50835
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

                       HECTOR IVAN ARMENDARIZ
                                                  Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:00-CR-141-13


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Hector Ivan Armendariz appeals his guilty plea conviction and

sentence for conspiracy with intent to distribute more than 100

kilograms of marijuana. Armendariz asserts his guilty plea was not

given knowingly and voluntarily because the magistrate judge did

not comply with Federal Rule of Criminal Procedure 11.           Because

Armendariz did not object on this basis in district court, our

review is only for plain error.     See United States v. Vonn, 535
U.S. 55, 59 (2002).    To demonstrate plain-error, Armendariz must


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
show a reasonable probability that, but for the error, he would not

have entered the plea.    See United States v. Johnson, 1 F.3d 296,

298 (5th Cir. 1993) (en banc).         Armendariz has not made such a

showing.

     Alternatively, Armendariz contends the appeal-waiver provision

in his plea agreement is invalid due to Rule 11 error.                The

magistrate judge determined Armendariz read and understood his plea

agreement,   and   Armendariz   raised    no   question   regarding   the

waiver-of-appeal provision before the district court. Accordingly,

he is bound by it.    United States v. McKinney, 406 F.3d 744, 746

(5th Cir. 2005).

     Armendariz also claims, under United States v. Booker, 125 S.

Ct. 738 (2005), that the district court erred when it sentenced him

based on facts not admitted by him or found beyond a reasonable

doubt by a jury. Because Armendariz’s appeal waiver was valid, and

his Booker claim does not meet any exception to his waiver,

Armendariz’s appeal of his sentence is DISMISSED.

                          AFFIRMED IN PART AND DISMISSED IN PART




                                   2